nDETAILED ACTION
Status of Claims:  
Claims 1 and 4-6 are pending.
Claims 1 and 5-6 are amended.
Claims 2-3 are canceled.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Mar. 8, 2022 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the non-Final Office Action mailed Dec. 9, 2021.

Response to Arguments
Applicant's arguments filed Mar. 8, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art is silent as to a comparison between an ammonia concentration measured by an ammonia meter and a target value of an ammonia nitrogen concentration, and to controlling the amount of diffused air such that the amount of diffused air becomes larger/smaller than that at a time of measurement of the ammonia concentration. This argument is not persuasive because Kusano discloses explicitly and implicitly a comparison between a measured and target value ammonia concentration, and to control the amount of diffused air such that the amount of diffused air becomes .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kusano et al. (JP 2015-027659, as cited in the IDS) in view of Cath et al. (US 2015/0353397 A1).

Regarding claim 1, Kusano teaches a water treatment control system comprising: 
an aerobic tank in which aerobic treatment is carried out (the nitrification tanks 2a to 2f) (see Fig. 13; para. 0091 of the English translation); 
an aerobic tank aerator to aerate to-be-treated water in the aerobic tank (the air diffusers 6a to 6f); 
a downstream tank measurement instrument to measure an ammonia concentration of the to-be-treated water in the downstream tank, as a downstream tank ammonia concentration measurement value (the ammonia meters 92b and 92c are configured to respectively measure, for example, the 
an aerobic tank aeration air volume calculator to set an aerobic tank aeration air volume of the aerobic tank aerator on a basis of the downstream tank ammonia concentration measurement value such that the ammonia concentration of the to-be-treated water in the downstream tank is maintained at a downstream tank ammonia concentration target value (the aeration amount control unit of the information processing unit 10 adjust the amount of air diffused based on the detected and target ORP values, where the information processing unit 10 calculates the amount of air to be diffused; target ORP values are set on the basis of the determined target nitrification speed and target nitrification rate in order to achieve the desired ammonia nitrogen concentration, where the nitrification rate is set using the ammonia concentration or ammonia nitrogen concentration measured by the ammonia meters 92a to 92c) (see English translation, Description on p. 8 and para. 0088, 0092, 0094, 0116-0117, 0125-0128 and 0135-0136).
Kusano does not explicitly teach that the downstream tank is a membrane filtration tank including a separation membrane to filter the to-be-treated water treated in the aerobic tank. 
Cath teaches that a separation membrane to filter to-be-treated water may be used for solids separation instead of a clarifier (see para. 0124-0126), and the separation membrane may be in a separate tank downstream of upstream bioreactors (see Fig. 3-6) or within a bioreactor (see Fig. 1B-1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tank 2f of Kusano to be a membrane filtration tank by including a separation membrane within the tank 2f as a substitution for the solid-liquid separation tank 4 of Kusano because such a configuration is known in the art and therefore the modification achieves predictable results to achieve the function of the solid-liquid separation tank 4 of Kusano (preventing passage of some or all suspended solids) (see Cath, para. 0126) and also provides a cost-effective, simple and reliable way to 
Kusano, as modified by Cath, further teaches wherein:
the aerobic tank aeration air volume calculator calculates an aerobic tank aeration air volume control value on the basis of the membrane filtration tank ammonia concentration measurement value (the aeration amount control unit of the information processing unit 10 adjust the amount of air diffused based on the detected and target ORP values, where the information processing unit 10 calculates the amount of air to be diffused; target ORP values are set on the basis of the determined target nitrification speed and target nitrification rate in order to achieve the desired ammonia nitrogen concentration, where the nitrification rate is set using the ammonia concentration or ammonia nitrogen concentration measured by the ammonia meters 92a to 92c) (see Kusano translation, Description on p. 8 and para. 0088, 0092, 0094, 0116-0117, 0123, 0125-0128 and 0135-0136), and sets the aerobic tank aeration air volume control value as the aerobic tank aeration air volume of the aerobic tank aerator (the information processing unit 10 calculates the amount of air to be diffused based on the ORP value measured by the ORP meter; the amount of air diffused from each of the air diffusers is independently and individually controlled) (see Kusano translation, para. 0088 and 0122), and
in a case in which the membrane filtration tank ammonia concentration measurement value is greater than the membrane filtration tank ammonia concentration target value, the aerobic tank aeration air volume control value is calculated as a value greater than the aerobic tank aeration air volume at a time of measurement of the membrane filtration tank ammonia concentration measurement value, and in a case in which the membrane filtration tank ammonia concentration measurement value is less than the membrane filtration tank ammonia concentration target value (target nitrification speed is determined in order to achieve the desired ammonia nitrogen .

Allowable Subject Matter
Claims 4-6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-6 would be allowable over the closest prior art of record noted above, Kusano (as cited in the IDS) and Cath. The prior art teaches a water treatment control system comprising: an aerobic tank in which aerobic treatment is carried out; an aerobic tank aerator to aerate to-be-treated water in the aerobic tank; a membrane filtration tank including a separation membrane to filter the to-be-treated water treated in the aerobic tank; a membrane filtration tank measurement instrument to measure an ammonia concentration of the to-be-treated water in the membrane filtration tank, as a membrane filtration tank ammonia concentration measurement value; and an aerobic tank aeration air volume calculator to set an aerobic tank aeration air volume of the aerobic tank aerator on a basis of the membrane filtration tank ammonia concentration measurement value such that the ammonia concentration of the to-be-treated water in the membrane filtration tank is maintained at a membrane filtration tank ammonia concentration target value (see claims 1, 4 and 6). The prior art further teaches the aerobic tank aerator to measure an aerobic tank aeration air volume in the aerobic tank, as an aerobic tank aeration air volume measurement value (see claims 4 and 6); and an aerobic tank measurement instrument to measure an ammonia concentration of the to-be-treated water in the aerobic tank, as an aerobic tank ammonia concentration measurement value (see claims 4 and 6); and a membrane surface aerator to carry out membrane surface aeration on the separation membrane, and obtain an aeration air volume in the membrane filtration tank, as a membrane surface aeration air volume measurement value (see claim 6).

The prior art does not teach or suggest as a whole, either alone or in combination, the claim 4 limitations of an aerobic tank aeration air volume offset calculator to calculate an aerobic tank aeration air volume offset value on the basis of the aerobic tank ammonia concentration measurement value and the aerobic tank aeration air volume measurement value, wherein to control the ammonia 
The prior art does not teach or suggest as a whole, either alone or in combination, the claim 6 limitations of an aerobic tank aeration air volume offset calculator to: set, on the basis of measured membrane filtration tank ammonia concentration values, a relationship of the aerobic tank aeration air volume relative to a membrane surface aeration air volume at the membrane filtration tank ammonia concentration measurement value, as a relational expression of the aerobic tank aeration air volume relative to the membrane surface aeration air volume; calculate, on the basis of the relational expression, an aerobic tank aeration air volume corresponding to the membrane surface aeration air volume measurement value, as an aerobic tank aeration air volume calculation value; and subtract the aerobic tank aeration air volume calculation value from the aerobic tank aeration air volume measurement value to thereby calculate an aerobic tank aeration air volume offset value, wherein to control the ammonia concentration of the to-be-treated water in the membrane filtration tank such that the ammonia concentration becomes a target value, the water treatment control system subtracts the aerobic tank aeration air volume offset value from an aerobic tank aeration air volume control value calculated on the basis of the membrane filtration tank ammonia concentration measurement value to thereby calculate an aerobic tank aeration air volume control corrected value, and sets the aerobic tank aeration air volume control corrected value as the aerobic tank aeration air volume of the aerobic tank aerator.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        

/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 24, 2022